.. ,~.,          ~

                                                           .
                                                           ,   ,




                                               N0.1424312

 STATE OF TEXAS                  Z015 JUil -2 P~ I: 52                     IN THE DISTRICT COURT
                                                                                          FILED IN
                                     !    .-   '   ~ §                             6th COURT OF APPEALS
 vs.                                     l's .. ., r §                               TEXARKANA,
                                                                           HOPKINS COUNTY,     TEXASTEXAS
                                                           §' I                    6/2/2015 3:26:56 PM
 JAMES ARTHUR BAXLEY                                       §               8™ JUDICIALDEBBIE   AUTREY
                                                                                        DISTRICT
                                                                                           Clerk


               NOTICE OF APPEAL AND REQUEST FOR APPEAL BOND

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes JAMES ARTHUR BAXLEY, Defendant in the above styled and numbered

causes, and gives this written notice of appeal to the 6th District Court of Appeals of the State of

Texas at Texarkana from the judgment of conviction and sentence in said cause.

       Additionally, because the sentence assessed for JAMES ARTHUR BAXLEY, Defendant,

was less than 10 years in the Texas Department of Corrections, Defendant requests this

Honorable Court to set an appeal bond at this time.

                                                   Respectfully submitted,

                                                   Cynthia L. Braddy
                                                   1109 Main St.
                                                   Commerce, TX 75428
                                                   Tel: (903) 243-3577
                                                   Fax: (903) 335-8826


                                                   By:C~~y~#ilf
                                                               State Bar No. 00797864
                                                               Attorney for Defendant
                               CERTIFICATE OF SERVICE

       This is to certify that on June 2, 2015, a true and correct copy of the above and foregoing

document was served on the Hopkins County District Attorney's Office, 118 Main Street,

Sulphur Springs, Texas 75482 via hand delivery.